—Judgment unanimously affirmed. Memorandum: From our review of the record, we conclude that the verdict finding defendant guilty of criminal possession of stolen property in the fifth degree is supported by sufficient evidence, and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495; People v Ford, 66 NY2d 428, 437).
We have reviewed defendant’s other contentions and find them to be without merit. (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Criminal Possession Stolen Property, 5th Degree.) Present — Green, J. P., Balio, Fallon, Callahan and Boehm, JJ.